Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Contents OVERVIEW 3 FLOATING RATE INCOME FUND 4 YOUR ACCOUNT 6 Choosing a share class 6 How sales charges are calculated 7 Sales charge reductions and waivers 8 Opening an account 9 Buying shares 10 Selling shares 11 Transaction policies 13 Dividends and account policies 15 Additional investor services 16 RISKS OF INVESTING IN THE FUND 17 FUND DETAILS 19 Business structure 19 Management fee schedule 19 Management biographies 21 Financial highlights 21 APPENDIX  related performance 22 FOR MORE INFORMATION BACK COVER Overview The John Hancock Floating Rate Income Fund (the Fund) is a series of John Hancock Funds II (JHF II). This prospectus relates to the Class A, B and C shares of the Fund. Other share classes are offered in separate prospectuses. RISKS OF MUTUAL FUNDS Mutual funds, such as the Fund, are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Because you could lose money by investing in the Fund, be sure to read all risk disclosure carefully before investing. Floating Rate Income Fund Goal and strategy GOAL: Seeks a high level of current income. STRATEGY: Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in floating rate loans, which often include debt securities of domestic and foreign issuers that are rated below investment grade (rated below Baa or BBB by a nationally recognized statistical rating organization such as Moodys Investor Services (Moodys) or Standard & Poors (S&P)), at the time of purchase, or are of comparable quality, as determined by the subadviser, and other floating rate securities. The Fund may invest in fixed-rate loans and domestic and foreign issuer loans and loan participations that pay interest at rates that float or reset periodically at a margin above a generally recognized base lending rate such as the Prime Rate, the London Inter-Bank Offered Rate (LIBOR) or another generally recognized base lending rate. Loans and debt instruments rated below investment grade are considered to have speculative characteristics. The Fund may invest in loans of companies whose financial condition is troubled or uncertain and that may be involved in bankruptcy proceedings, reorganizations, or financial restructurings. The Fund may also acquire bonds, warrants and other equity interests. In purchasing loans, loan participations and other securities for the Fund, the subadviser may take full advantage of the entire range of maturities and durations, and may adjust the average maturity or duration of the investments held by the Fund from time to time, depending on its assessment of the relative yields of different maturities and durations and its expectations of future changes in interest rates. The Fund may invest in any number of issuers, and may at times invest its assets in a small number of issuers. There is no limit to the percentage of the Funds assets that may be invested in any one issuer. The Fund is non-diversified, as defined in the Investment Company Act of 1940, as amended (the 1940 Act). The Fund may also invest in loans of any principal amount, and the average aggregate principal amount of the loans held by the Fund will vary from time to time. In abnormal market conditions, the Fund may temporarily invest extensively in cash and cash equivalents for defensive purposes. In taking these measures, the Fund might not achieve its investment goal. The Funds investment process may, at times, result in a higher than average portfolio turnover ratio and increased trading expenses. Past performance This section normally shows how the Funds total return has varied from year to year, along with a broad-based market index for reference. Because the Fund has less than one calendar year of performance as of the date of this prospectus, there is no past performance to report. 4 FUND Princip al risks FUND CODES The principal risks of investing in the Fund Class A (which include the risks of any underlying Ticker  investment company or similar entity purchased CUSIP 47804A734 by the Fund) that could adversely affect its net asset value (NAV) and performance, include Class B the following. For a further description of these principal risks, please see Risks of Ticker  investing in the Fund. CUSIP 47804A726 n Active management risk Class C n Distressed investments risk n Fixed-income securities risk Ticker  n Foreign securities risk CUSIP 47804A718 n High portfolio turnover risk n Liquidity risk n Loan participations risk n Non-diversified fund risk Your expenses Operating expenses are paid from the Funds assets and therefore are paid by shareholders indirectly. Shareholder transaction expenses 1 Class A Class B Class C Maximum front-end sales charge (load) on purchases as a % of purchase price 3.00% none none Maximum deferred sales charge (load) as a % of purchase or sale price, none
